    Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 1 of 6 PageID #: 1


                            IN THE I.]NITED STATES DISTzuCT COURT
                                EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

I.INITED STATES OF AMEzuCA,                        )
                                                   )
            Plaintiff,                             )
                                                   )       No.     4:20CR503 JAR
                                                   )
                                                   )
WILLIAM SCHWARZE,                                  )
                                                   )
            Defendant.                             )

                                           INFORMATION

            THE UNITED STATES ATTORNEY CHARGES:

                                             COUNT 1
                                            WIRE FRAUD

    A. INTRODUCTION

       At all times relevant to the Indictment:

       1.        American Airlines, Inc. (hereinafter referred to as "AA") is a major American

airline company which operates commercial jetliners throughout the United States and globally.

AA is headquartered in Fort Worth,      Texas.

       2.        As an accommodation to its customers, AA offers Gift Cards for purchase and

redemption by the Gift Card holder for the purchase of AA airline         tickets. AA Gift   Cards may

be purchased through a portal on the       AA online website. The       customer may purchase either

actual plastic Gift Cards which are shipped to the customer or the customer's designee, or the

customer may purchase       "virtual" Gift Cards which   are delivered to the customer or the customer's

designee via   email. Both the plastic Gift Cards and the virtual Gift Cards      may be redeemed by

the Gift Card holder for the purchase of   AA airline tickets. Significantly, AA Gift Cards, per AA

policy, whether plastic Gift Cards or virtual Gift Cards, are not refundable and cannot be retumed

to AA for cash or credit.
    Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 2 of 6 PageID #: 2


       3.          Once an   AA airline ticket is purchased, the actual AA airline ticket may           be

refunded   if   the passenger can no longer take the flight, depending upon the specific ticket fare

rules. If an AA airline ticket originally purchased with an AA Gift Card is refunded, in part or in
whole, AA issues the customer a new Gift Card for the value of the             refund. If   an   AA airline

ticket originally purchased by credit card is refunded, in part or in whole, AA issues the credit

directly back to the customer's credit       card. Any refunds for airline    tickets originally purchased

by Gift Card are not to be credited to the customer's credit card, but are to be made solely by the

issuance of a new     Gift Card in the amount of the refund.

       4.         AA utilized   a   third party processor to handle its sales of Gift Cards, whether actual

plastic Gift Cards or virtual Gift Cards.

       5.         Defendant,    WILIAM         SCHWARZE (hereinafter "SCHWARZE") resides in

Ladue, Missouri, in the Eastem District of       Missouri. Beginning during in or about January, 2016,

SCHWARZE, using personal credit cards issued by various financial institutions, including

American Express, Discover, and JP Morgan Chase VlSA/Mastercard, purchased hundreds of AA

virtual Gift Cards through the AA website, which he then redeemed via the internet for AA airline

tickets for himself, his family members, and his friends and associates. SCHWARZE and his

family membets, friends and associates travelled hundreds of thousands of air miles on AA

airliners through the redemption of his purchased AA Gift Cards, including to destinations such as

Honolulu, Hong Kong, Beijing, Shanghai, Macao, Singapore, Seoul, Miami, San Francisco, Los

Angeles and New York       City.      On many occasions, at   SCHWARZE's direction, SCHWARZE's

friends and associates paid him for the AA airline tickets he obtained for them, utilizing internet

based pay systems such as Venmo and Zelle, as               well as bank checks which SCHWARZE
deposited into his personal bank account.




                                                       2
    Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 3 of 6 PageID #: 3


       6.         SCHWARZE represented to friends and associates that he was affiliated with         a


travel agency, and was going to build his own travel business. SCHWARZE also represented

himself to be a travel agent through a website on the intemet, boasting of his "elite airline and

hotel statuses, which include Executive Platinum status with American Airlines and its worldwide

partners   -   logging about 200,000 flight miles a   year. My    background allows me to optimize

airline and hotel customer experience programs to build exceptional travel value for you."

       B.         SCHEME TO DEFRAUD

       I   .      Beginning in or about January 2016    afi   continuing through in or about October

2018, both dates being approximate and inclusive,         in the Eastern District of Missouri     and

elsewhere, the defendant,

                                     WILLIAM SCHWARZE,

devised, intended to devise, and knowingly participated in a scheme to defraud and obtain money

from AA, in an approximate amount of $160,340.00, and from others, by means of materially false

and fraudulent pretenses, representations, and promises.

        8.        It was apart of the scheme that, on one and more occasions, SCHWARZE logged

into the AA website, entered the AA Gift Card portal on that website, and purchased virtual AA

Gift Cards using one of several credit cards to make the purchases. For example,        as part of the

scheme, during 2018 SCHWARZE purchased 690 virtual                AA Gift Cards, in varied amounts

ranging from $50 to $150, using his credit cards. It was a further part of the scheme that, after

receiving the unique identifying number for each purchased AA virtual Gift Card, known as a

miscellaneous sales receipt, or "MSR," SCHWARZE redeemed the virtual AA Gift Cards for AA

airline tickets for travel for himself, his family members, or his friends and associates.

       9.         It was a further part of the scheme that, on one and more occasions, either before

or after the actual flights were taken, SCHWARZE logged into the AA website, entered the AA
                                                  a
                                                  J
    Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 4 of 6 PageID #: 4


Refund portal, and applied for a refund of the AA airline tickets which he had purchased with the

virtual AA Gift Cards. Unbeknownst to AA, and as part of the scheme, SCHWARZE took

advantage of a vulnerability in the      AA refund system by entering the Gift Card MSR into the AA

Refund portal, instead of the requested actual ticket identification number, causing the AA refund

system to automatically refund the price of the airline ticket, minus any fees, directly to the credit

card which       SCHWARZEhad originally used to purchase the virtual AA Gift Card. Through his

scheme,     SCHWARZE, or his family members, friends and associates, used the AA airline tickets

purchased by SCHWARZE with               AA virtual Gift Cards for their actual flights, but the cost of

those flights was refunded to SCHWARZE by                AA through a credit to SCHWARZE's credit

cards. SCHWARZE received approximately $160,340.00 in refunds from AA for airline flights

that he, or his family members, friends and associates actually took.

        10.         As a further part of the scheme, and in addition to the funds obtained from AA

through his fraudulent requests for refunds, on one and more occasions SCHWARZE directed

friends and associates to pay him for the AA tickets he had obtained for them, but failed to advise

them that he had obtained refunds from AA for the price of those       tickets. SCHWARZE falsely

represented that he was purchasing the        AA tickets through his affiliation with a travel agency.

These payments were made to SCHWARZE through intemet based payment systems such as

Venmo andZelle, as well       as   by bank checks which SCHWARZE deposited into his personal bank

account. SCHWARZE             used the funds obtained from his friends and associates, approximately

$20,458.63 for personal expenses, and to pay for personal charges on his credit cards, unrelated

to any AA tickets.

   C.   THE WIRE

        1   1.      On or about July 27,2018, within the Eastem District of Missouri and elsewhere,

for the purpose of executing the above-described scheme to defraud and to obtain monev and

                                                     4
   Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 5 of 6 PageID #: 5


property by means   of false and fraudulent pretenses and representations, the defendant did
knowingly transmit and cause to be transmitted by means of wire communication in and affecting

interstate commerce, certain writings, signs, and signals,      by initiating a fraudulent refund

transaction via the internet through the online American Airlines refund portal which caused

American Airlines to issue credits to SCIfWARZE's personal American Express credit card.

      All in violation of Title   18, United States Code, Section 1343.




                                                      Respectfully Submitted


                                                      JEFFREY B. JENSEN
                                                      United




                                                      HAL GOLDSMITH, MO 32984
                                                      Assistant United States Attorney




                                                 5
    Case: 4:20-cr-00503-JAR Doc. #: 1 Filed: 09/08/20 Page: 6 of 6 PageID #: 6




UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Hal Goldsmith, Assistant United States Attomey for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.




                                      HAL                    #32e84(MO)




     Subscribed and sworn to before me    this12th    day of August,2020.



                                           Gregory J. Linhares
                                            CLERK, U.S. DISTRICT COURT


                                      By: /s/Jason W. Dockery
                                                   DEPUTY CLERK
